DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

This action is in response to the application filed on 9/23/2020.
Claim 1 is pending and has been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claim 1 is directed to a method and thus falls within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claim limitations, when considered both individually and as an ordered combination, are directed to certain methods of organizing human activities and mental processes. First with regard to methods of organizing human activities, the claims recite a method of receiving and storing information about lost items recovered by an establishment. A user can search for their lost item, update statuses of lost items, and facilitate a return of the lost item to a patron. Such activity is considered as managing personal behavior or relationships or interactions between people. Further, the claims are also considered to be a mental process. A human could store lost item information recovered from establishments, receive lost item information, enter lost item records, search through the records to locate a lost item of a patron, update a status of the lost item using predetermined status levels, send a notification to the patron including options for how to recover their item, and ship the lost item back to the 
The following limitations, when considered individually and as an ordered combination, merely disclose abstract concepts:
store lost item information, the lost item information pertaining to lost items that have been recovered at one or more establishments; facilitating receipt of lost item information for a given lost item; entering a lost item record for the given lost item, the lost item record includes the lost item information for the given lost item; subsequently initiating a search to locate a lost item of a current or prior patron of the one or more establishments; updating a status of the lost item provided that the searching locates the lost item, the status having a plurality of status indicators to indicate a status of the lost item, the updating including using a list of predetermined status levels, subsequently receiving a selection of one of the predetermined status levels and recording the selected one of the predetermined status levels to thereby update the status of the lost item; initiating transmission of an recovery notification message to the current or prior patron of the one or more establishments when the lost item of the current or prior patron has been identified, the recovery notification message configured to be displayed to the current or prior patron for displaying a plurality of selectable indicators indicating return item options; receiving a selection of at least one of the plurality of return item options and facilitating return of the lost item by shipment of the lost item from a particular one of the one or more establishments where the lost item was found to the current or prior patron in accordance with the received selection of the at least one of the plurality of return item options.
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the following additional elements: server computer, database, establishment server computer, first graphical user interface, second graphical user interface, third graphical user interface, network interface, electronic recovery notification message, and electronic device. The additional elements, when considered individually and as an ordered combination, are recited at a high-level of generality and perform generic computer functions of storing and retrieving data, displaying, receiving data, updating data, and sending data such that it amount to no more than mere instructions to apply the abstract idea 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly as noted above with regard to practical application, the additional elements merely provide instructions to apply the abstract idea using generic computing components (See MPEP 2106.05(f)) and providing a general link to a computing environment (See MPEP 2106.05(h)). Nothing in the claims improves technology, a technical field, or computers themselves. As a result the claims do not provide an inventive concept and are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al (US 2004/0002998) in view of Gross (US 2004/0153413)

As per claim 1:

Takahashi teaches A method for maintaining a database pertaining to lost items, the method comprising: providing, at a server computer, a database configured to store lost item information, the lost item information pertaining to lost items that have been recovered at one or more establishments (paragraph [0054], [0080], [0081], Fig 4 element 100;  FIG. 4 shows in block diagram the functions of the found-item information management server 100. As shown in FIG. 4, the found-item information management server 100 has a lost-item information database (DB) 110, a found-item information database (DB) 120, a reporter information database (DB) 130, a member shop information database (DB) 140)) facilitating, at an establishment server computer, display of a first graphical user interface that facilitates receipt of lost item information for a given lost item; ([0014], The found-item information management server has found-item reporting means for accepting found-item information about a found item which is entered from a first terminal via a network. [0073] When a finder reports the found item to the member shop 25, the member shop 25 can report the found item by using the terminal 205. [0246] Using the terminal 205, the member shop 25 accesses the found-item information management server 100 and registers found-item information therein in step S103. At this time, the member shop 25 may transfer image data of the found item acquired by a digital camera or the like to the found-item information management server 100. In the found-item information management server 100, the found-item reporting processor 160 stores the found-item information in the found-item information DB 120.) entering, by the establishment server computer, a lost item record for the given lost item into the database, the lost item record includes the lost item information for the given lost item  (fig 20; [0014], The found-item information management server has found-item reporting means for accepting found-item information about a found item which is entered from a first terminal via a subsequently facilitating display of a second graphical user interface for initiating a search of the database to locate a lost item of a current or prior patron of the one or more establishments ([0061] A found-item search process can be carried out immediately or at any desired time after the owner has filed a lost-item report. In the found-item search process, the owner uses the terminal 203 to instruct the found-item information management server 100 to search for the found-item information which matches the contents of the lost-item report. The found-item information management server 100 then notifies the terminal 203 of a search result. The search result is in the form of a list of found-item information which is similar to the entered lost-item information. The owner specifies the found-item information which is believed to represent the lost item of the owner, and operates the terminal 203 to answer questions sent from the found-item information management server 100. Based on the answers, the found-item information management server 100 determines whether the found-item information and the lost-item information match each other or not, and then sends a decision to the terminal 203.) updating, by a server computer, a status of the lost item in the database provided that the searching locates the lost item in the database, the status having a plurality of status indicators to indicate a status of the lost item, the updating including using a third graphical user interface to display a list of predetermined status levels, subsequently receiving a selection of one of the predetermined status levels from the third graphical user interface, and recording the selected one of the predetermined status levels in the database to thereby update the status of the lost item ([0251] FIG. 19 shows an example of member shop specific information added to the found-item information DB 120. As shown in FIG. 19, when a found item is brought into the member shop 25 and the found-item information is registered in the found-item information DB 120 by the terminal 205 at the member shop 25, member shop specific information is initiating, using a network interface associated with the server computer, transmission of an electronic recovery notification message to the current or prior patron of the one or more establishments when the lost item of the current or prior patron has been identified in the database, the electronic recovery notification message configured to be displayed on a display of an electronic device associated with the current or prior patron ([0063] If the found-item information registered by the finder and the lost-item information registered by the owner are compared and determined as matching each other by the found-item information management server 100, then a matching notification is sent from the found-item information management server 100 to the terminal 203. The matching notification is sent as e-mail, for example.)
	Takahashi does not expressly teach the notification including selectable options to have an item shipped to a user. 
	Gross teaches {a message} for displaying a plurality of selectable indicators indicating return item options  ([0083]; As noted earlier, this message is preferably an email based text/graphics message with embedded links that can be clicked through by a recipient. [0088], Fig 3C; Thus, in the body of such message, a subscriber is given essentially the same information as for the message of FIG. 3A, except that a click through to a specific URL is made to cause the subscriber to interact with an interface shown in FIG. 3C. As shown in FIG. 3C, a subscriber can then elect to have the item shipped, not shipped) receiving a selection of at least one of the plurality of return item options, the selection selected directly from the electronic recovery notification  ([0083]; As noted earlier, this message is preferably an email based text/graphics message with embedded links that can be clicked through by a recipient. [0088], Fig 3C; Thus, in the body of such message, a subscriber is given essentially the same information as for the message of FIG. 3A, except that a click through to a specific facilitating return, by the one or more establishment servers, of the lost item by shipment of the lost item from a particular one of the one or more establishments where the lost item was found to the current or prior patron in accordance with the received selection of the at least one of the plurality of return item options  (([0083]; As noted earlier, this message is preferably an email based text/graphics message with embedded links that can be clicked through by a recipient. [0088], Fig 3C; Thus, in the body of such message, a subscriber is given essentially the same information as for the message of FIG. 3A, except that a click through to a specific URL is made to cause the subscriber to interact with an interface shown in FIG. 3C. As shown in FIG. 3C, a subscriber can then elect to have the item shipped, not shipped [0100] The title is then shipped to the subscriber in a conventional fashion as practiced in the prior art.)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a notification with selectable shipping options as taught by Gross in order to determine whether or not to have an item shipped. Further, providing a message with selectable shipping options is the use of a known technique used to improve similar methods in the same way.

Conclusion

The following prior art are not relied upon but are considered relevant:
Bauman et al (US 2007/0226086) – provides method for returning a lost and found credit card
Ackerman et al (US 2005/055282) - method facilitating the return of lost articles in which articles are marked by a unique identifier associated with a particular owner who contracts with a service provider. The finder of a lost article contacts the service provider to receive therefrom appropriate shipping containers and, upon successful return of the lost article, a reward for returning the lost article.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688